                               UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
                                                  §
 V.                                                        CAUSE NO. A-20-CR-103(1) RP
                                                  §
                                                  §
 JOHAN SHAREEF AL-SUHAIL                          §


      UNOPPOSED MOTION TO PERMIT DEFENDANT TEMPORARY ACCESS TO
              PASSPORT IN CUSTODY OF US PRETRIAL SERVICES

TO THE HONORABLE ROBERT PITMAN, UNITED STATES DISTRICT JUDGE,
FOR THE WESTERN DISTRICT OF TEXAS, AUSTIN DIVISION:

        COMES NOW Defendant Johan Shareef Al-Suhail, by and through her undersigned

counsel, and moves this Court to permit Defendant's temporary access to his passport, showing the

Court as follows:
                                                  I.

        The Defendant, Johan Al-Suhail, awaits sentencing after entering a guilty plea to making

a false statement, in violation of 18 USC 1001.

                                                  II.
        A month ago, Mr. Al-Suhail, misplaced his Texas Driver’s License. Mr. Al-Suhail has

been unable to locate the Driver’s License and needs to replace it. The Texas Department of

Public Safety requires that Mr. Al-Suhail show his passport to provide proof of his identity in

order to replace his lost driver’s license.
                                                III.

       US Pretrial Services has retained custody of Mr. Al-Suhail’s passport as a condition of

release. US Pretrial Services Officer Albert Sierra advised counsel that a court order will be

necessary to allow Mr. Al-Suhail to access his passport.

                                                IV.

       Mr. Al-Suhail therefore requests the Court to authorize US Pretrial Services to grant him

temporary access to his passport as necessary to allow him to apply for a replacement Texas

Driver’s license.

                                                V.

       The government has been consulted and does not oppose the Court granting this motion.

U.S. Pretrial Officer Albert Sierra, who has been supervising Mr. Al-Suhail, has been consulted.

       FOR THESE REASONS, Defendant requests permission for temporary access to his

passport.

                                              Respectfully submitted.

                                              MAUREEN SCOTT FRANCO
                                              Federal Public Defender



                                              /s/ JOSE I. GONZALEZ-FALLA
                                              Assistant Federal Public Defender
                                              Western District of Texas
                                              Lavaca Plaza
                                              504 Lavaca St., Ste. 960
                                              Austin, Texas 78701
                                              (512) 916-5025
                                              (512) 916-5035 (FAX)
                                              Bar Number: Texas 08135700

                                              Attorney for Defendant
                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of October, 2020, I electronically filed the foregoing

Defendant’s Unopposed Motion To Permit Defendant Temporary Access to Passport In Custody

of US Pretrial Services with the Clerk of Court using the CM/ECF system which will send

notification of such filing to the following:

Michael C. Galdo
G. Karthik Srinivasan
Assistant U.S. Attorney
903 San Jacinto Blvd., Suite 334
Austin, TX 78701


                                                /s/Jose I. Gonzalez-Falla
                              UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
                                                §
 V.                                                         CAUSE NO. A-20-CR-103(1) RP
                                                §
                                                §
 JOHAN SHAREEF AL-SUHAIL                        §


                                           ORDER


       On this date came on to be considered the Defendant’s Unopposed Motion to Permit

Defendant Temporary Access to Passport in Custody of US Pretrial Services. After considering

same the Court finds the motion should be Granted/Denied.

       It is hereby Ordered that US Pretrial Services shall permit Mr. Al-Sahail to have temporary

access to his passport for the purpose of applying for a new drivers license. Mr. Al-Suhail is to

return the passport to US Pretrial Services upon completing his application for the driver’s

license. The Court leaves at the discretion of US Pretrial Services how and when Mr. Al-Suhail is

to receive and return the passport.



       SIGNED THIS _______ DAY OF _____________________, 2020.




                                            ___________________________________________
                                            ROBERT PITMAN
                                            UNITED STATES DISTRICT JUDGE
